        Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 1 of 10




           In the United States Court of Federal Claims
                                           No. 17-877C
                                      (Filed: July 23, 2020)

***************************************
COMMON GROUND HEALTHCARE              *
COOPERATIVE,                          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                             ORDER

        On July 17, 2020, the parties in the above-captioned case filed (1) a joint motion to divide
the class into subclasses and stipulation for the entry of a partial judgment and (2) a joint status
report regarding further proceedings. As set forth below, the court grants the parties’ motion,
adopts a schedule for further proceedings, and directs the entry of judgment pursuant to Rule
54(b) of the Rules of the United States Court of Federal Claims (“RCFC”).

                     The Joint Motion to Divide the Class Into Subclasses

       On January 8, 2018, the court certified the following class:

       All persons or entities offering Qualified Health Plans under the Patient
       Protection and Affordable Care Act in the 2016 benefit year, and whose allowable
       costs in the 2016 benefit year, as calculated by the Centers for Medicare and
       Medicaid Services, were more than 103 percent of their target amounts (as those
       terms are defined in the Patient Protection and Affordable Care Act). Excluded
       from the Class are the Defendant and its members, agencies, divisions,
       departments, and employees.

In light of the decision of the United States Supreme Court in Maine Community Health Options
v. United States, 140 S. Ct. 1308 (2020), the parties agree that the class members are entitled “to
receive payment of damages from the United States under ACA section 1342 for risk corridors
benefit year 2016.” Mot. 3. They further “agree on the amount due to the Class with respect to
all but one Class member” that “opposes the government’s effort to offset its risk corridor
payments against other amounts the government believes are owed under the Affordable Care
Act.” Id. They therefore request that the class be divided into two subclasses pursuant to RCFC
23(c)(5) to facilitate the resolution of the class members’ claims.
        Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 2 of 10




        The first proposed subclass is “the ‘Non-Dispute Subclass,’ which consists of Class
members who have no disputes with the government,” id., contains all but one of the members of
the existing class, and is defined as follows:

       All approved class members offering Qualified Health Plans under the Patient
       Protection and Affordable Care Act in the 2016 benefit year, whose allowable
       costs in the 2016 benefit year, as calculated by the Centers for Medicare &
       Medicaid Services, were more than 103 percent of their target amounts (as those
       terms are defined in the Patient Protection and Affordable Care Act), except those
       entities with ongoing disputes with the government concerning the amount due to
       the entity under Section 1342 of the Affordable Care Act, entities that dispute the
       government’s right to offset debts against a judgment pursuant to Section 1342, or
       entities that disputes [sic] the extent of any such offset.

Id. at 3-4. Plaintiff Common Ground Healthcare Cooperative “has agreed to serve as the class
representative for the Non-Dispute Subclass.” Id. at 4.

       The second proposed subclass is “the ‘Dispute Subclass,’ which consists of Freelancers
[CO-OP of New Jersey, Inc.], who has a legal dispute with the government,” id. at 3, and is
defined as follows:

       All approved class members offering Qualified Health Plans under the Patient
       Protection and Affordable Care Act in the 2016 benefit year, whose allowable
       costs in 2016 benefit year, as calculated by the Centers for Medicare & Medicaid
       Services, were more than 103 percent of their target amounts (as those terms are
       defined in the Patient Protection and Affordable Care Act), and that dispute the
       amount due to the entity under Section 1342 of the Affordable Care Act, and/or
       dispute the government’s right to offset debts against a judgment pursuant to
       Section 1342, and/or dispute the extent of any such offset.

Id. at 4. Class member Freelancers CO-OP of New Jersey, Inc. has “agreed to serve as the class
representative for the Dispute Subclass.” Id.

        “When appropriate, a class may be divided into subclasses that are each treated as a
class.” RCFC 23(c)(5). “Subclasses may be certified . . . to isolate common issues of law or fact
shared by distinct groups of plaintiffs.” Haggart v. United States, 104 Fed. Cl. 484, 488 (2012).
When entertaining a motion to certify subclasses, even when such a motion is made jointly by
the parties, the court must determine whether each subclass satisfies the prerequisites of RCFC
23(a) and (b). Id. Specifically, a proposed subclass representative must demonstrate (i)
numerosity––that the proposed subclass is so large that joinder is impracticable; (ii)
commonality––that there are common questions of law or fact that predominate over questions
affecting individual prospective subclass members and that the government has treated the
prospective class members similarly; (iii) typicality––that its claims are typical of the proposed
subclass; (iv) adequacy––that it will fairly represent the proposed subclass; and (v) superiority––
that a class action is the fairest and most efficient method of resolving the suit. RCFC 23(a)-(b).

                                                -2-
        Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 3 of 10




       With respect to the proposed Non-Dispute Subclass, the court makes two minor
amendments to correct a typographical error and to more accurately describe the entities
excluded from the class, as follows (amendments are underlined for the parties’ convenience):

       All approved class members offering Qualified Health Plans under the Patient
       Protection and Affordable Care Act in the 2016 benefit year, whose allowable
       costs in the 2016 benefit year, as calculated by the Centers for Medicare &
       Medicaid Services, were more than 103 percent of their target amounts (as those
       terms are defined in the Patient Protection and Affordable Care Act), except those
       entities with ongoing disputes with the government concerning the amount due to
       the entity under Section 1342 of the Affordable Care Act, entities that dispute the
       government’s right to offset debts against a judgment pursuant to Section 1342,
       and entities that dispute the extent of any such offset.

As amended, the court finds that the proposed Non-Dispute Subclass satisfies the requirements
described in RCFC 23(a)-(b). In addition, although the proposed Dispute Subclass includes only
one member, the nature of these proceedings and the rationale for the creation of the subclasses
supports a finding that the Dispute Subclass satisfies the requirements described in RCFC 23(a)-
(b). 1 Accordingly, the court GRANTS the parties’ motion and certifies (1) the Non-Dispute
Subclass, as defined by the court; and (2) the Dispute Subclass, as defined by the parties. In
addition, the court appoints Quinn Emanuel Urquhart & Sullivan, LLP, who the court appointed
as counsel for the original class, as counsel for each subclass. 2

                          Further Proceedings in the Dispute Subclass

        With respect to the Dispute Subclass, the parties state that defendant intends to file an
answer and assert counterclaims, and that the subclass representative, Freelancers CO-OP of
New Jersey, Inc., intends to file a motion to strike the counterclaims, but that the parties disagree
as to the timing of these filings. Specifically plaintiff disagrees with defendant that an answer in
this case should be filed at the same time as an amended answer, if any, in Health Republic
Insurance Company v. United States, No. 16-259C. Upon consideration of the parties’ positions,
the court finds that there is no reason for delaying defendant’s filing of an answer in this case.
Indeed, although there may be a difference in the standards applied to a motion for leave to
amend an answer to assert a counterclaim and a motion to strike a counterclaim, the court would



       1
          Indeed, the court is entitled to consider issues of judicial economy when certifying a
class, see, e.g., Haggart, 104 Fed. Cl. at 489, and by jointly proposing the creation of the
subclasses, the parties are implicitly representing that the creation of this small subclass provides
the most efficient method of resolving the claims of the proposed subclass’s members.
       2
          Although the parties did not address the appointment of counsel for the subclasses in
their motion, the court is required to appoint counsel for the subclasses pursuant to RCFC
23(c)(1) and RCFC 23(c)(5). See, e.g., Haggart, 104 Fed. Cl. at 491.

                                                 -3-
        Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 4 of 10




benefit from having both sets of briefs before it when entertaining the motions. It therefore
adopts plaintiff’s proposal, as follows. 3

       •    Defendant shall file its answer no later than Thursday, August 13, 2020.

       •    The subclass representative shall file its motion to strike defendant’s
            counterclaims no later than Monday, August 24, 2020.

       •    Defendant shall file its response in opposition to the motion to strike no later
            than Thursday, September 3, 2020.

       •    The subclass representative shall file its reply in support of its motion no later
            than Thursday, September 10, 2020.

           Entry of Judgment and Further Proceedings in the Non-Dispute Subclass

        With respect to the Non-Dispute Subclass, the parties jointly stipulate that “the Non-
Dispute Subclass is entitled to payment from the United States under the risk corridors program
for the 2016 benefit year in the amount of $1,793,311,386.47, and that the amount due to each is
accurately set forth in the exhibit attached to their joint stipulation. The parties request that the
court enter judgment in accordance with these stipulations. The court GRANTS that request.

        Pursuant to RCFC 54(b), there being no just reason for delay, the clerk shall enter
judgment in favor of the Non-Dispute Subclass in the amount of $1,793,311,386.47. The
amount due to each member of the Non-Dispute Subclass is set forth in Exhibit A. The
judgment shall be payable to JND Legal Administration, the claims administrator retained by
class counsel, for distribution to the members of the Non-Dispute Subclass. 4




       3
          Notwithstanding the addition of a second class representative, the parties may, for
simplicity, retain the existing case caption in their filings related to the claims of the Dispute
Subclass.
       4
           Plaintiff “requests that the Court direct the government to present this judgment to the
Department of Treasury for payment to the Court-appointed claims administrator JND Legal
Administration.” First, the court has not appointed JND Legal Administration as the claims
administrator. Rather, it appointed Common Ground Healthcare Cooperative as class
representative and Quinn Emanuel Urquhart & Sullivan, LLP as class counsel, see ECF No. 17;
RCFC 23(c)(1), who retained JND Legal Administration to serve as claims administrator.
Second, defendant is not responsible for presenting the judgment to the Department of Treasury.
Rather, after the entry of judgment, the clerk of court will provide plaintiff’s counsel with a
certified transcript of judgment and instructions for obtaining payment of the judgment from the
Department of Treasury.

                                                  -4-
        Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 5 of 10




       In addition, plaintiff requests that the court set a schedule for determining attorney’s fees
and nontaxable costs payable from the Non-Dispute Subclass’s net judgment proceeds pursuant
to RCFC 23(h). The court GRANTS plaintiff’s request and adopts the following schedule:

       •   Subclass counsel shall file a motion for an award for attorney’s fees and
           nontaxable costs no later than Thursday, July 30, 2020. Pursuant to RCFC
           23(h)(1), “[n]otice of the motion must be served on all parties and, for
           motions by class counsel, directed to class members in a reasonable manner.”
           The notice shall be provided to subclass members promptly after the
           motion is filed, and shall include instructions for the submission of
           written objections or responses to the motion to subclass counsel.

       •   Members of the Non-Dispute Subclass may object or respond to the motion.
           Such objections/responses must be made in writing and submitted to
           subclass counsel in the manner described in the notice no later than
           Thursday, August 20, 2020.

       •   No later than Thursday, September 3, 2020, subclass counsel shall file
           either (1) a reply that addresses all subclass member objections/responses,
           with every objection or response received by counsel attached to the reply as
           an exhibit; or (2) a status report indicating that no objections or responses
           were received.

       IT IS SO ORDERED.

                                                       s/ Margaret M. Sweeney
                                                       MARGARET M. SWEENEY
                                                       Chief Judge




                                                 -5-
Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 6 of 10




        Exhibit A
     Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 7 of 10




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMON GROUND HEALTHCARE
COOPERATIVE,
                                                        Case No. 17-877C
             Plaintiff,
             on behalf of itself and all others         Judge Sweeney
             similarly situated,

     vs.

THE UNITED STATES OF AMERICA,

             Defendant.


  EXHIBIT A TO JOINT MOTION TO DIVIDE CLASS INTO SUBCLASSES AND
STIPULATION FOR ENTRY OF PARTIAL JUDGMENT AS TO THE NON-DISPUTE
                            SUBCLASS

                                                                           2016 RC
     HIOS
                                     Issuer Name                           Payments
      ID
                                                                            Balance
     36373    All Savers Insurance Company                                  $6,211,732.83
     39924    All Savers Insurance Company                                  $1,126,391.67
     85947    All Savers Insurance Company                                 $37,629,395.75
     98971    All Savers Insurance Company                                  $2,787,630.49
     78726    All Savers Insurance Company                                    $446,164.50
     63509    Allegian Insurance Company                                    $6,758,866.06
     67577    Alliance Health and Life Insurance Company                      $846,068.00
     32536    ATRIO Health Plans                                            $3,823,044.78
     60536    Avera Health Plans, Inc.                                     $14,067,742.19
     74980    Avera Health Plans, Inc.                                        $363,498.27
     15287    Blue Cross & Blue Shield of Rhode Island                      $6,723,928.86
     18558    Blue Cross and Blue Shield of Kansas, Inc.                   $17,976,022.65
     27811    BlueCross BlueShield Kansas Solutions, Inc.                  $28,596,175.72
     40586    Bluegrass Family Health, Inc.                                $12,763,363.04
     45127    Capital Advantage Assurance Company                          $12,584,816.88
     10207    CareFirst BlueChoice, Inc.                                    $8,737,341.69
     28137    CareFirst BlueChoice, Inc.                                   $41,057,486.62
     86052    CareFirst BlueChoice, Inc.                                      $139,120.92
     45532    CareFirst of Maryland, Inc.                                  $11,602,784.86
     77552    CareSource                                                   $32,086,445.80
     54192    CareSource Indiana, Inc.                                     $10,568,031.40
Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 8 of 10




45636   CareSource Kentucky Co.                                      $3,087,507.35
50328   CareSource West Virginia Co.                                 $1,239,716.45
94788   CDPHP                                                        $1,128,625.43
92551   CDPHP Universal Benefits Inc.                               $10,440,924.71
27833   Celtic Insurance Company                                     $1,846,059.24
47579   Chinese Community Health Plan                                $1,287,266.96
66252   CHRISTUS Health Plan                                         $9,529,090.47
72034   CHRISTUS Health Plan                                         $2,352,154.70
63312   Colorado Choice Health Plans                                 $4,956,311.74
87416   Common Ground Healthcare Cooperative                        $27,657,256.98
18581   Community Health Plan of Washington                            $492,042.87
98905   CommunityCare HMO Inc.                                         $677,742.83
38345   Dean Health Plan                                             $5,406,793.42
78124   Excellus Health Plan, Inc.                                  $23,595,031.50
88806   Fallon Community Health Plan, Inc.                           $1,935,393.50
22444   Geisinger Health Plan                                       $13,244,631.61
75729   Geisinger Quality Options, Inc.                              $5,955,066.10
78079   GHMSI                                                          $434,190.13
94084   GHMSI                                                        $9,019,881.61
80473   Group Health Cooperative                                    $21,043,260.92
34102   Group Health Plan, Inc.                                     $14,052,643.55
40308   Group Hospitalization and Medical Services Inc.              $4,073,508.25
27651   Gundersen Health Plan, Inc.                                     $81,427.05
91058   Gundersen Health Plan, Inc.                                  $3,649,847.44
78463   Harken Health Insurance Company                             $28,285,818.16
95852   Harken Health Insurance Company                             $12,210,414.34
70239   Health Choice Insurance Co.                                 $12,591,097.47
27357   Health First Health Plans, Inc.                              $1,432,717.01
77150   Health First Insurance, Inc.                                   $205,230.49
95865   Health Plan of Nevada, Inc.                                  $3,326,339.65
47342   Health Tradition Health Plan                                 $2,691,924.97
92036   HealthSpan, Inc.                                             $1,546,837.99
20126   HealthSpan Integrated Care                                   $4,471,693.71
19636   HMO Louisiana, Inc.                                          $5,177,649.58
91661   Horizon Healthcare Services, Inc.                           $16,478,389.42
33380   Indiana University Health Plans, Inc.                          $403,177.29
21032   Kaiser Foundation Health Plan of Colo.                      $76,429,472.92
89942   Kaiser Foundation Health Plan of Georgia                    $30,010,904.53
        Kaiser Foundation Health Plan of the Mid-Atlantic States,
90296   Inc.                                                        $31,142,310.40
        Kaiser Foundation Health Plan of the Mid-Atlantic States,
94506   Inc.                                                         $2,007,972.38
Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 9 of 10



        Kaiser Foundation Health Plan of the Mid-Atlantic States,
95185   Inc.                                                         $36,966,452.97
40513   Kaiser Foundation Health Plan, Inc.                         $155,537,695.89
60612   Kaiser Foundation Health Plan, Inc.                          $16,173,112.98
23371   Kaiser Foundation Healthplan of the NW                        $6,553,058.03
71287   Kaiser Foundation Healthplan of the NW                       $15,251,167.48
53789   Keystone Health Plan Central                                 $14,500,584.78
97176   Louisiana Health Service & Indemnity Company                 $23,579,282.01
11177   MetroPlus Health Plan                                        $15,037,085.52
81413   Network Health Plan                                           $2,307,460.56
82483   North Shore-LIJ Insurance Company Inc                       $113,132,550.69
20507   Optima Health Plan                                            $8,636,390.10
10544   Oscar Health Plan of California                               $4,167,289.22
20069   Oscar Insurance Company of Texas                             $35,085,745.70
74289   Oscar Insurance Corporation                                 $107,138,699.40
50221   Oscar Insurance Corporation of New Jersey                     $3,064,840.14
48834   Oxford Health Plans (NJ), Inc.                                $4,561,830.04
10091   PacificSource Health Plans                                    $7,045,120.75
23603   PacificSource Health Plans                                    $9,853,702.22
60597   PacificSource Health Plans                                    $1,205,143.84
65441   PHPS, Inc. (fka Phoenix Health Plans, Inc.)                  $14,356,552.64
50816   Physicians Health Plan of Northern Indiana, Inc.              $4,482,634.94
58564   Physicians Plus Insurance Corporation                           $464,542.33
26734   Premier Health Plan, Inc.                                     $5,682,287.55
57173   Presbyterian Health Plan, Inc.                                $2,801,184.47
52744   Presbyterian Insurance Company, Inc.                          $8,019,908.13
29698   Priority Health                                              $26,339,617.56
29241   Priority Health Insurance Company (PHIC)                      $7,075,598.39
37392   Prominence HealthFirst of Texas, Inc.                         $1,572,951.33
56707   Providence Health Plan                                       $66,966,568.57
70525   QCA Health Plan, Inc.                                         $5,894,850.51
37903   QualChoice Life & Health Insurance Company, Inc.              $6,742,797.09
80208   Rocky Mountain Health Care Options                            $4,463,039.51
97879   Rocky Mountain HMO                                           $14,623,375.96
38166   Security Health Plan of Wisconsin, Inc.                      $27,043,286.85
26002   SelectHealth                                                 $57,700,877.85
68781   SelectHealth                                                $143,988,818.30
26539   SHA, LLC DBA FirstCare Health Plans                           $7,708,618.14
92499   Sharp Health Plan                                             $1,282,855.34
52664   Summa Insurance Company, Inc.                                 $2,037,988.17
85736   UCare Minnesota                                              $10,114,026.06
37873   UnitedHealthcare Benefits Plan of California                    $510,269.44
Case 1:17-cv-00877-MMS Document 105 Filed 07/23/20 Page 10 of 10




 49650   UnitedHealthcare Insurance Company               $793,529.41
 31779   UnitedHealthcare Insurance Company               $492,333.25
 23489   UnitedHealthcare Insurance Company                 $2,903.41
 57860   UnitedHealthcare Insurance Company               $486,864.50
 69443   UnitedHealthcare Insurance Company             $2,134,105.98
 68259   UnitedHealthcare of Alabama, Inc.              $4,226,662.97
 59036   UnitedHealthcare of Colorado, Inc.               $719,427.07
 68398   UnitedHealthcare of Florida, Inc.              $9,330,450.46
 43802   UnitedHealthcare of Georgia, Inc.              $4,356,433.40
 38499   UnitedHealthcare of Louisiana, Inc.              $200,537.78
 97560   UnitedHealthcare of Mississippi, Inc.          $3,906,592.67
 54235   UnitedHealthcare of New York, Inc.             $4,509,245.86
 33931   UnitedHealthcare of Ohio, Inc.                 $3,833,592.57
 45480   UnitedHealthcare of Oklahoma, Inc.             $3,012,668.48
 24872   UnitedHealthcare of Pennsylvania, Inc.         $2,254,922.55
 21066   UnitedHealthcare of the Mid-Atlantic Inc          $53,160.65
 38599   UnitedHealthcare of the Mid-Atlantic Inc       $1,646,134.28
 44751   UnitedHealthcare of the Midlands, Inc.         $6,406,781.24
 51902   UnitedHealthcare of the Midlands, Inc.         $1,351,512.14
 16724   UnitedHealthcare of the Midwest, Inc.            $157,038.37
 66413   UnitedHealthcare of Utah, Inc.                    $53,669.11
 43861   UnitedHealthcare of Washington, Inc.           $1,374,207.83
 62560   UPMC Health Coverage, Inc.                       $281,136.83
 16322   UPMC Health Options, Inc.                     $60,714,960.72
 75293   USAble Mutual Insurance Company               $19,022,135.87
 67243   Vantage Health Plan, Inc.                      $8,130,698.29
 93689   Western Health Advantage                       $1,695,441.23
TOTAL                                               $1,793,311,386.47
